The record is definite that sentence was imposed upon Demmick on November 28, 1942, and a stay of execution was granted until January 4, 1943. Such stay of execution operated only to delay commitment until the day certain fixed in the stay. At the expiration of that time, commitment issues as of course, unless the court by order grants a further stay. The evidence now before us seeking to impugn the record is not such as to require the trial court in this proceeding to have concluded otherwise than it did, nor to justify us in reversing the trial court.
For this reason, and this reason alone, I concur in affirming the judgment. *Page 478